Case 15-68880-jrs      Doc 57     Filed 07/26/19 Entered 07/26/19 12:11:43           Desc Main
                                  Document      Page 1 of 5




 IT IS ORDERED as set forth below:



 Date: July 26, 2019
                                                    _____________________________________
                                                                James R. Sacca
                                                          U.S. Bankruptcy Court Judge

 _______________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

  IN RE:                                        ) CASE NO. 15-68880-JRS
                                                )
  ROBERT BRIAN CAVORETTO,                       ) CHAPTER 13
                                                )
           Debtor.                              )
                                                )
                                                )
  U.S. BANK TRUST NATIONAL                      ) CONTESTED MATTER
  ASSOCIATION, AS TRUSTEE OF                    )
  THE IGLOO SERIES III TRUST,                   )
                                                )
           Movant,                              )
                                                )
  vs.                                           )
                                                )
  ROBERT BRIAN CAVORETTO,                       )
  JULIE ANN CAVORETTO, Co-Debtor,               )
  NANCY J. WHALEY, Trustee,                     )
                                                )
           Respondents.                         )
                                                )

                                     CONSENT ORDER
           U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust, c/o
  BSI Financial Services, its servicing agent ("Movant"), filed a Motion for Relief
Case 15-68880-jrs    Doc 57     Filed 07/26/19 Entered 07/26/19 12:11:43           Desc Main
                                Document      Page 2 of 5




  from Stay and from Co-Debtor Stay on May 13, 2019 (Doc. No. 51) (“Motion”), and the

  hearing on the Motion was scheduled for July 16, 2019 at 10:30 a.m. Movant and Debtor

  have consented to the terms herein without any opposition from the Chapter 13 Trustee,

  and good cause has been shown. Accordingly, it is hereby

         ORDERED AND ADJUDGED as follows:

                                              1.

         Debtor acknowledges being delinquent on the post-petition payments as set forth

  under the terms and conditions of the subject loan documents ("Loan Documents")

  attached to the Motion and incorporated herein by reference. The arrearage is in the

  amount of $15,350.38 and consists of the December 2018 through and including

  July 2019 post-petition payments in the amount of $1,932.62 each and $850.00 attorney’s

  fees and $181.00 costs incurred by Movant in bringing the Motion, minus $1,141.58 in

  unapplied suspense.

                                              2.

         All payments made pursuant to this Consent Order shall have the subject Loan

  Number xxxxxx3122 written thereon and shall be remitted directly to Movant, c/o BSI

  Financial Services, 314 S. Franklin St., P.O. Box 517, Titusville, PA 16354. Debtor shall

  remit $1,932.62 in certified funds instanter and shall then cure the balance of the post-

  petition arrearage by remitting $1,118.15 on or before the fifteenth day of each month for
  the period of August 2019 through and including June 2020, and $1,118.11 on or before

  July 15, 2020.
                                              3.

         Debtor shall make all payments under this Consent Order in strict compliance
  with the terms herein and shall make the August 2020 through and including

  July 2020 post-petition payments in strict compliance with the terms of the Loan

  Documents.
Case 15-68880-jrs     Doc 57     Filed 07/26/19 Entered 07/26/19 12:11:43            Desc Main
                                 Document      Page 3 of 5




                                               4.

         In the event of a default on any of the payments set forth in Paragraphs Two or

  Three above, Movant or Movant’s counsel shall give written notice by first class mail to

  Debtor and Debtor’s counsel of Debtor’s default and right to cure the default within ten

  (10) days from Debtor’s receipt of the written notice. Debtor shall be presumed to have

  received the written notice on the fifth (5th) calendar day following mailing of said notice

  by Movant or Movant’s counsel provided that said notice was properly addressed and that

  sufficient postage was affixed thereto. Movant shall be entitled to attorney’s fees of

  $85.00 per default notice, plus mailing costs. Upon Debtor’s failure to cure within the

  ten-day period, Movant or Movant’s counsel may file an affidavit of default and a

  delinquency motion, both to be served upon Debtor and Debtor’s counsel, and this Court

  may enter an order modifying the automatic stay without further notice or hearing. Said

  order may order that:

         a) The Motion is granted;
         b) The stay set forth in FBR 4001(a)(3) is hereby waived, and Movant is
         relieved from the effect of the automatic stay to pursue and enforce under
         non-bankruptcy law any and all rights it has in and to that certain real
         property, as more particularly described in the loan documents attached to
         the Motion and incorporated herein by reference, commonly known as
         2242 Harbins Road, Dacula, GA 30019 (“Real Property"), including, but
         not limited to, advertising and conducting a foreclosure sale, seeking
         confirmation of the foreclosure sale in order to pursue any deficiency, and
         seeking possession of the Real Property. However, Movant and/or its
         successors and assigns, may offer, provide, and enter into a potential
         forbearance agreement, loan modification, refinance agreement, deed in
         lieu of foreclosure, short sale, or any other type of loan workout/loss
         mitigation agreement. Movant may contact the Debtor and Co-Debtor via
         telephone or written correspondence to offer any such agreement; and
         c) Upon entry of an Order of Default, the Chapter 13 Trustee shall cease
         funding Movant’s pre-petition claim. Movant is granted leave to seek to
         allow a deficiency claim, if appropriate, but Debtor and the Chapter 13
         Trustee shall be entitled to object to said deficiency claim. Upon
         completion of any foreclosure sale by Movant during the pendency of this
Case 15-68880-jrs       Doc 57   Filed 07/26/19 Entered 07/26/19 12:11:43           Desc Main
                                 Document      Page 4 of 5



         case, all proceeds exceeding Movant’s lawful debt that would otherwise by
         payable to Debtor shall be promptly remitted to the Chapter 13 Trustee.

                                   [END OF DOCUMENT]

  PREPARED BY AND CONSENTED TO:
  Attorney for Movant

         /s/
  Marc E. Ripps
  Georgia Bar No. 606515

  P.O. Box 923533
  Norcross, Georgia 30010-3533
  (770) 448-5377
  Email: meratl@aol.com


  CONSENTED TO:
  Attorney for Debtor

         /s/
  Angelyn M. Wright              (By Marc E. Ripps, Esq. with express permission)
  Georgia Bar No. 777662

  The Wright Law Alliance, P.C.
  Suite 222
  1244 Clairmont Road
  P. O. Box 2890
  Decatur, GA 30031-2890
  (404) 373-9933
  Email: twlopc@earthlink.net

  NO OPPOSITION:
  Chapter 13 Trustee

         /s/
  Maria C. Joyner              (By Marc E. Ripps, Esq. with express permission)
  Attorney for the Chapter 13 Trustee
  Georgia Bar No. 118350

  Suite 120
  303 Peachtree Center Avenue
  Atlanta, GA 30303
  (678) 992-1201
  Email: JRS-Orders@njwtrustee.com
Case 15-68880-jrs    Doc 57      Filed 07/26/19 Entered 07/26/19 12:11:43   Desc Main
                                 Document      Page 5 of 5



                    DISTRIBUTION LIST ON CONSENT ORDER

         Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
  following parties in interest:

         Marc E. Ripps, Esq.
         Attorney for Movant
         Via Electronic Notice

         Nancy J. Whaley, Esq.
         Standing Chapter 13 Trustee
         Via Electronic Notice

         Angelyn M. Wright, Esq.
         Attorney for Debtor
         Via Electronic Notice

         Robert Brian Cavoretto
         2242 Harbins Road
         Dacula, GA 30019

         Julie Anne Cavoretto*
         2242 Harbins Road
         Dacula, GA 30019
                * Co-Debtor
